        Case 3:17-cr-00298-RDM Document 424 Filed 03/16/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

              V.                               3:17-CR-298
                                               (JUDGE MARIANI)
CARLOS SANTURTAN-TERAN

              Defendant.

                                          ORDER

        AND NOW, THIS    ;rl        DAY OF MARCH, 2021, IT IS HEREBY ORDERED

THAT:

        1. The hearing scheduled to be held on Defendant Carlos Santurtan-Teran's Motion

           to Dismiss (Doc. 364) on March 18, 2021 , is RESCHEDULED and shall now be

           held on Wednesday, March 24, 2021 at 11:00 a.m. in the William J. Nealon

           Federal Building, Scranton, Pa. in a courtroom to be designated by the Clerk of

           Court.

        2. The "Motion for Defendant's Attendance at Motion to Dismiss Hearing Via Zoom"

           (Doc. 423) is GRANTED. Defendant's counsel shall contact this Court's

           Courtroom Deputy to make all necessary arrangements to ensure Defendant's

           participation by videoconference.




                                                         Robert      anarn
                                                         United States District Judge
